Citation Nr: 0007271	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-31 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for increased left leg disability as a 
result of VA treatment.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

There is competent medical evidence showing a nexus between 
current left leg symptomatology, including the presence of 
surgical clips allegedly migrating through a surgical 
incision, and surgery performed at a VA facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for increased left leg 
disability as a result of VA treatment is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for increased left leg disability as 
a result of VA treatment is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran 
is found to have presented a claim which is not inherently 
implausible but is instead capable of substantiation.  The 
Board has based this finding on an April 1997 VA opinion, 
which suggests that the veteran has surgical clips migrating 
through an incision in his left leg as a result of VA 
surgery.  The Board would point out that this is a 
preliminary finding, and no determination as to the merits of 
this claim will be provided in the present decision.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for increased left leg 
disability as a result of VA treatment is found to be well 
grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes securing VA medical 
records to which a reference has been made, as well as 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

Initially, the Board observes that the RO has requested and 
received records from the Hines (Chicago) VA Medical Center 
(VAMC) relating to the veteran's hospitalization in October 
and November of 1996, during which a coronary artery bypass 
graft, with reverse saphenous vein grafts, was performed.  
The Board observes, however, that the records contained in 
the claims file do not include a detailed operative report of 
the surgical procedure performed on October 30, 1996.  In 
order to provide for a more complete record, the Board finds 
that additional efforts should be made to obtain this 
surgical report, if available.

Also, the Board is aware that the veteran underwent a VA 
orthopedic examination, with x-rays, in conjunction with this 
claim in March 1997, and, in April 1997, an opinion was 
rendered as to whether any additional disability resulted 
from his October 1996 VA surgery.  However, while the doctor 
who rendered the April 1997 opinion noted that he had 
reviewed "the patient's medical records," he also noted 
"the absence of a direct examination or obtaining any x-rays 
of the lower extremity."  The reports of the March 1997 
examination and x-rays are included in the claims file, and, 
therefore, it would appear that the April 1997 opinion was 
predicated on an incomplete medical record.  A further 
examination, with x-rays and an additional medical opinion 
regarding the etiology of any current left lower extremity 
disability, is warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Hines VAMC 
and request that efforts be made to 
obtain a comprehensive operative report 
of the veteran's surgery, dated on 
October 30, 1996.  If such a report is 
found to be unavailable, the Hines VAMC 
should inform the RO of the report's 
unavailability.

2.  Then, the RO should schedule the 
veteran for a VA examination of the left 
lower extremity, to be conducted by an 
appropriate examiner.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies, including x-rays of 
the left lower extremity, should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis for all 
disabilities of the left lower extremity 
noted upon examination, if present.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran incurred 
additional disability of the left lower 
extremity as a result of his October 30, 
1996 VA surgery.  If additional 
disability is identified, the examiner 
should provide information regarding its 
nature and extent.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
for increased left leg disability as a 
result of VA treatment.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.





		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

